Citation Nr: 0821821	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for right 
knee disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for right knee 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
to include on a extraschedular basis.

4.  Entitlement to extension of a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In February 
1999, the veteran was issued a statement of the case in 
response to his disagreement with a July 1998 rating decision 
denying an increased rating for right knee disability.  
Thereafter, no further communication was received from the 
veteran or any representative until August 1999.  His claim 
for an increased rating was again denied in November 1999 and 
April 2002 rating decisions; he did not initiate an appeal of 
either action.  In November 2002, the veteran requested 
consideration of an increased rating in the event his claim 
for a TDIU was not approved.  Thereafter, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in an August 2003 decision, denied entitlement to an 
increased rating for right knee disability; the veteran 
perfected his appeal of that rating action.

In a February 1999 rating action, the RO denied entitlement 
to a TDIU.  The veteran did not initiate an appeal of that 
action, but in February 2000 filed another claim for a TDIU.  
A February 2001 rating decision denied his claim.  In March 
2001, he requested that VA reconsider entitlement to a TDIU, 
but did not submit a notice of disagreement as to the 
February 2001 rating decision.  The RO denied his March 2001 
claim in an April 2002 rating decision.  In November 2002, 
the veteran filed another claim for a TDIU, which was denied 
in a December 2002 rating decision.  In June 2003, he 
submitted a notice of disagreement as to the December 2002 
rating action, following which he perfected his appeal. 

In a February 2005 rating decision, the RO denied service 
connection for left knee disability, to include entitlement 
to temporary total ratings pursuant to 38 C.F.R. § 4.30.  He 
perfected his appeal from that rating action.  In November 
2007, the RO granted service connection for left knee 
disability, and assigned temporary total ratings for that 
disorder up through March 30, 2004; the veteran contends that 
the temporary total ratings should extend through May 2004.

The veteran testified before the undersigned at a hearing 
held at the RO in August 2006.  The Board remanded this case 
in November 2006 for further development.

The Board's November 2006 remand did not style the issues as 
separately including entitlement to extraschedular ratings; 
entitlement to an extraschedular rating for right knee 
disability and to assignment of a TDIU on an extraschedular 
basis were sub issues of those issues identified as on 
appeal.  In the interest of clarity, particularly given the 
differing dispositions of the schedular and extraschedular 
portions of the increased rating and TDIU issues, the Board 
has modified the title page of this action to better reflect 
the issues addressed herein.

The Board notes that in January 2007, the veteran provided 
the RO with an apparent notice of disagreement, dated in May 
2005, he submitted in response to the April 2005 denial by 
the Tampa, Florida VA Medical Center of his claim for 
unreimbursed medical expenses.  The expenses at issue related 
to his now service-connected left knee disorder.  It is not 
clear from the record whether the Tampa facility granted the 
claim for unreimbursed medical expenses in light of the 
November 2007 grant of service connection, or even whether a 
statement of the case was issued in response to the notice of 
disagreement.  Given this uncertainty, the Board at this 
point will not remand the case for the issuance of a 
statement of the case, but hereby advises the veteran that if 
his claim for unreimbursed medical expenses based on 
hospitalization and surgery for his left knee disorder 
remains unresolved, and he has not received a statement of 
the case on that issue, he should contact the Tampa VA 
facility and request the issuance of a statement of the case.

The issues of entitlement to an increased schedular rating 
for right knee disability; entitlement to assignment of an 
extraschedular rating for right knee disability; and 
entitlement to assignment of a TDIU on an extraschedular 
basis are the subject of this action.  The issues of 
entitlement to assignment of an extraschedular rating for 
right knee disability; entitlement to a TDIU, to include on 
an extraschedular basis; and entitlement to extension of a 
temporary total disability rating under the provisions of 38 
C.F.R. § 4.30 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disorder is productive of pain 
and weakness with functional impairment resulting in flexion 
limited to 50 degrees, but not by ankylosis, instability, 
recurrent subluxation, limitation of extension, or nonunion 
of the tibia and fibula.

2.  There is competent evidence of record that the veteran's 
right knee disorder markedly interferes with employment such 
as to present an unusual disability picture, which warrants 
referral of his claim to the Director of Compensation and 
Pension for extraschedular consideration.

3.  Service connection is in effect for right and left knee 
disorders; the combined disability rating is 40 percent.

4.  There is competent evidence of record that the veteran's 
right knee disorder renders him unemployable, which warrants 
referral of his claim to the Director of Compensation and 
Pension for consideration of a TDIU on an extraschedular 
basis. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 
5262 (2007). 

2.  The criteria for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.321 (2007). 

3.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of a TDIU have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.16(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA collectively provided the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in November 2002, June 2003, December 
2003, and July 2006 correspondences; the July 2006 
correspondence addressed the information and evidence 
necessary to establish an earlier effective date in the event 
the veteran's claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO most recently 
readjudicated the claims in a November 2007 supplemental 
statement of the case, thereby resolving any deficiency in 
the timing of notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the July 2006 correspondence in 
particular essentially provided the type of notice required 
by Vasquez-Flores.  The letter informed him of the general 
method in which disability ratings are assigned, advised him 
that evidence demonstrating the impact of his right knee 
disorder on employment was relevant, and suggested types of 
evidence to submit to substantiate his claim.  The Board 
notes that the December 2003 correspondence informed the 
veteran that he could submit statements addressing his 
symptoms, their frequency and severity, "and other 
involvement, extension and additional disablement caused by" 
his disorders.  In effect, the correspondence advised him 
that relevant evidence included that tending to show all 
aspects of disablement.

Even assuming, however, that the notice letters did not 
properly advise the veteran as to the effect of the worsening 
on his employment and daily life, the Board finds that he has 
demonstrated actual notice of the need for evidence showing 
such an effect.  In this regard, the record shows that 
throughout his appeal he has alleged that his right knee 
disorder rendered him unemployable and interfered with his 
ability to function.  The Board finds that his statements 
demonstrate that he is well aware of the need for evidence 
showing the impact of his disorders on his daily life and 
employment.  Consequently, the Board finds that any prejudice 
flowing from the failure of the correspondences to provide 
such notice has been rebutted.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The reports of the October 2003 and February 2004 X-ray 
studies mentioned in the Board's November 2006 remand are on 
file.  38 U.S.C.A. § 5103A.  The record also reflects that 
the veteran was afforded VA examinations in February 2004 and 
March 2007.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Initially, the Board notes that the veteran has repeatedly 
submitted certain documents and medical records pertaining to 
the status of his right knee in 1993 and through 2000.  
Although pertinent to a longitudinal review of the record, it 
is the present level of disability which is of primary 
concern.  The Board does note that, historically, the veteran 
has undergone several surgeries to his right knee.  He also 
settled a Workers' Compensation claim in 1994 relating to a 
reinjury of his right knee, and March and June 2000 
statements by physicians on behalf of the Florida Retirement 
System indicate that he was not capable of performing work as 
a corrections officer; the March 2000 physician believed the 
veteran was permanently incapable of any kind of work, and 
the June 2000 physician believed he could perform another 
line of work.

Service connection for right knee disability was granted in 
July 1974, and evaluated as 10 percent disabling.  In 
December 1977, the evaluation assigned the disorder was 
increased to 20 percent.  In October 1995, the assigned 
evaluation was further increased to 30 percent; the 30 
percent evaluation has remained in effect since that time.  
(In the November 2006 remand, the Board explained that an 
administrative error by the RO in listing two right knee 
disorders rather than one had been corrected.)  At various 
points, temporary total ratings have been assigned to 
compensate the veteran for periods of convalescence following 
right knee surgeries.

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  According to the October 1998 Administrative Law 
Judge (ALJ) decision granting entitlement to such benefits, 
the award was based on the right knee disorder and its effect 
in precluding the veteran from performing past relevant work 
as a corrections officer, maintenance man, dishwasher or farm 
hand.  The ALJ concluded that the veteran had the capacity to 
perform some sedentary occupations, but lacked the 
transferable skills for those occupations.

On file are VA treatment notes for 2001 to May 2007 showing 
that the veteran's right knee complaints included pain and 
swelling.  Physical examination showed that he used a full 
knee brace until a clinician found that there was no good 
reason for its use; the veteran was fitted with a smaller 
brace.  After left knee surgery in 2003, he began using a 
walker and wheelchair.  The veteran evidenced right 
quadriceps atrophy, with 4/5 strength.  He typically 
evidenced full range of right knee motion, but on one 
occasion in December 2003 demonstrated extension limited by 5 
degrees and flexion limited to 110 degrees; on another 
occasion his extension was normal, but his flexion was 
limited to 115 degrees.  He had an antalgic gait.  His knee 
was consistently described as stable.  He typically 
demonstrated no effusion when examined, but when effusion was 
present it was considered mild.  A December 2004 entry notes 
that the veteran rode a bicycle as his primary means of 
transportation.  X-ray studies in October 2003 demonstrated 
degenerative joint disease of the right knee.  The records 
show that in November 2006, he developed a possible hematoma 
behind the knee from the brace.

On file is an August 2002 VA vocational rehabilitation 
assessment report.  The report notes that the veteran has 
nonservice-connected disorders including degenerative disk 
disease of the lower back.  The report indicates that the 
veteran has to avoid prolonged sitting, and requires the use 
a cane or wheelchair for ambulation; the report concludes 
that he therefore has limited functional capacity for 
sedentary to light duty work, with no skills transferrable to 
a sedentary occupation.  The report concludes that a program 
of vocational rehabilitation for the veteran was not 
reasonably feasible due to the severity of his disabling 
conditions.

On his November 2002 VA Form 21-8940, the veteran reported 
that he last worked full time in 1993 as a corrections 
officer, and that he left his job on account of the right 
knee disorder.  He reported completing 2 years of college 
education.

At a February 2004 VA examination, the veteran reported that 
he used a brace for his right knee, and a walker on account 
of his left knee.  He reported that he was limited in his 
activities on account of the right knee.  Physical 
examination showed he had an antalgic gait.  There was 
quadriceps atrophy, but good tone and strength.  He was able 
to extend the knee to 0 degrees and flex it to 110 degrees.  
There was no effusion or instability.  X-ray studies of the 
knee were negative for abnormalities.

At his August 2006 hearing before the undersigned, the 
veteran testified that he now uses a smaller knee brace, but 
that the knee continues to swell with use or when he sits.  
He indicated that his knee would give way without the brace.  
He also discussed difficulty with walking and traversing 
stairs.  The veteran indicated that he occasionally uses a 
wheelchair for sitting.  He testified that he last worked in 
1994, at which time he sustained a right knee injury at work.  
He testified that he had not attempted to work since 1994.

The veteran attended a VA examination in March 2007.  He 
reported using a brace and cane daily, and indicated that he 
had limited ability to stand or walk.  He complained of right 
knee giving way, instability, pain, stiffness, weakness, and 
effusion.  He denied locking, subluxation, or dislocation 
symptoms, and denied flare ups.  Physical examination 
disclosed an antalgic gait with an abnormal shoe wear 
pattern.  He was able to extend the right knee to 0 degrees, 
and flex the knee to 95 degrees; he experienced pain 
beginning at 50 degrees of flexion.  After repetitive motion 
testing, he could flex the knee only to 60 degrees secondary 
to pain.  The knee was not ankylosed, and the veteran 
evidenced no right knee instability, effusion, dislocation or 
locking.  The examiner did note that the examination was 
hampered by significant guarding by the veteran, and 
indicated that despite complaints of weakness, the veteran 
was able to act against resistance on testing.  X-ray studies 
of the right knee reportedly showed no pertinent 
abnormalities.  The examiner concluded that the knee did not 
produce any general occupational effect because the veteran 
was not employed, and that the knee had only a mild to 
moderate effect on activities of daily living (except for 
sports, which the knee precluded).

In several statements, the veteran argues that his right knee 
disorder warrants referral for extraschedular consideration 
because of its impact on his chosen career in corrections, 
and because SSA considers him disabled.  He also argues that 
he is entitled to a 50 percent schedular evaluation on the 
basis of limitation of extension.

Analysis

A.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected right knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

The RO evaluated the veteran's right knee disorder as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5261.  Arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

A 10 percent rating is warranted where flexion is limited to 
45 degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, and a maximum 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A 10 percent rating is warranted where extension is limited 
to 10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, and a 40 percent rating is 
warranted for extension limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability of 
the knee, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation, and with marked knee or 
ankle disability a 30 percent evaluation is in order.  A 40 
percent evaluation is warranted for nonunion of the tibia and 
fibula with loose motion requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262. 

i.  Schedular consideration

After review of the record, the Board finds that an 
evaluation in excess of the currently assigned 30 percent is 
not warranted.

The Board first points out that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that the right knee disorder is 
more appropriately rated under Diagnostic Code 5260 than 
under Diagnostic Code 5261 or any other diagnostic code.  In 
this regard the Board points out that although the veteran 
has on rare occasions demonstrated some limitation of right 
knee extension, that limitation has always been 
noncompensable in degree, and not affected by functional 
impairment from factors such as pain or weakness.  The 
primary manifestation of his knee disorder clearly is limited 
flexion.  None of the evidence suggest instability or 
subluxation associated with the disorder.  

The Board will accordingly evaluate the disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5260. 

The evidence on file shows that the veteran is able to flex 
his right knee to between 60 and 115 degrees.  Even when his 
complaints of pain, weakness and incoordination are 
considered (which are supported by adequate pathology 
including atrophy of the quadriceps muscle), see Deluca v. 
Brown, 8 Vet. App. 202 (1995), his flexion is functionally 
limited only to 50 degrees, per the March 2007 examiner.  In 
any event, as noted previously, a 30 percent evaluation is 
the maximum evaluation assignable for limitation of flexion, 
absent the presence of ankylosis.  

With respect to extension, VA treatment records note 
limitation of extension to 5 degrees on one occasion; that 
level of limitation is noncompesable in nature, and the 
veteran has demonstrated full extension on all other 
occasions, including when examined by VA in February 2004 and 
March 2007.  The Board has taken functional impairment 
occasioned by pain, weakness and incoordination into account, 
but points out that the March 2007 examiner indicated that 
the functional impairment affected flexion, and not 
extension.  Nor does the evidence otherwise suggest any 
limitation of extension to at least 10 degrees.

The Board notes that in VAOPGCPREC 9-2004, VA's Office of 
General Counsel held that separate ratings under DC 5260 and 
DC 5261 may be assigned for disability of the same joint.  As 
discussed above, even with consideration of functional loss, 
the veteran does not exhibit a compensable level of knee 
extension.  Separate ratings are not for application in this 
case.

Accordingly, an increased evaluation under DCs 5260 or 5261 
is not warranted.

Diagnostic Code 5257, pertaining to knee impairment due to 
lateral instability or recurrent subluxation, provides for a 
maximum 30 percent evaluation.  In VAOPGCPREC 23-97, VA's 
Office of General Counsel held that separate evaluations may 
be assigned under DC 5257 and DC 5003 where there is 
arthritis and instability in a knee.  In this case, however, 
though the veteran reports right knee instability, the 
treatment and VA examination reports on file clearly show 
that his knee is stable, without subluxation.  Separate 
ratings under VAOPGCPREC 23-97 therefore are not assignable.

The veteran contends that he is entitled to a 40 percent 
evaluation under DC 5261.  The Board points out, however, 
that although he wore a large brace for a time, the evidence 
does not suggest that he ever had nonunion of the tibia and 
fibula which involved loose motion requiring a brace.  In 
point of fact, the veteran was recently issued a smaller 
brace after his treating physicians found no reason for him 
to use a the type of brace he had been using.  X-ray studies 
of the knee do not show any abnormalities of the tibia or 
fibula suggesting any nonunion.  A higher rating under DC 
5261 therefore is not warranted.

The Board acknowledges the veteran's contention that he has 
been advised that he requires a total knee replacement.  He 
admittedly has not, however, undergone a right knee 
replacement.  Nor is his knee disability status, which 
apparently does not prevent him from regularly riding a 
bicycle, even remotely equivalent to that envisioned by a 
knee replacement.  The provisions of Diagnostic Code 5055 are 
therefore not for application.

The Board notes in passing that the veteran's representative 
recently referred to the report of a June 2007 VA examination 
of the veteran.  That report was actually a partial 
reiteration of the March 2007 VA examination, and was 
intended only to address the etiology of the left knee 
disorder; it did not provide any additional pertinent 
findings.

In sum, the evidence does not show a compensable limitation 
of right knee extension, any instability or recurrent 
subluxation of the knee, or nonunion of the tibia and fibula.  
The Board accordingly finds that an increased schedular 
rating for right knee disability is denied.

The Board has considered whether an increased schedular 
rating is warranted for any discrete period during this 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has reviewed the evidence on file, particularly the VA 
examination reports and treatment records which document 
findings clearly consistent with no more than a 30 percent 
evaluation, and concludes that the underlying level of 
severity for the veteran's right knee disorder has remained 
at the 30 percent level during the period from the filing of 
the claim for an increased rating.


ii.  Extraschedular rating

The veteran requests referral of his knee disorder for 
extraschedular consideration by the Director of Compensation 
and Pension.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.

The record shows that the veteran is considered disabled by 
the SSA solely on the basis of his right knee disorder.  The 
veteran admittedly has not worked for a number of years, and 
appears to have stopped working on account of his right knee 
disability.  The physician who examined the veteran in March 
2000 on behalf of the Florida Retirement System concluded 
that the knee disorder permanently precluded employment for 
the veteran.

The June 2000 physician concluded that the veteran could no 
longer work in his chosen profession, but could work in 
another profession.  VA's own vocational rehabilitation 
service, however, determined that the veteran had no skills 
transferable even to sedentary employment.

Under the circumstances, the Board concludes that the 
veteran's right knee disorder clearly presents the requisite 
exceptional or unusual disability picture through marked 
interference with employment above and beyond that 
contemplated by the assignment of a 30 percent evaluation.  
To this extent, the claim is granted. 

The Board does not have the authority to assign an 
extraschedular disability rating in the first instance.  
Floyd v. Brown, 9 Vet. App 88 (1996).  In the REMAND portion 
of this decision, the Board will direct the RO to refer the 
matter to the Director of Compensation and Pension for 
assignment of an extraschedular rating.
 
II.  TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  

The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v Principi, 15 Vet. App. 1 (2001).

Service connection is in effect for right knee disability, 
evaluated as 30 percent disabling, and for left knee 
disability, evaluated as 10 percent disabling.  The combined 
disability evaluation for the veteran's service-connected 
disorders is 40 percent.  As discussed in the prior section, 
a schedular evaluation in excess of 30 percent for the right 
knee disorder is not warranted.  In consequence, the veteran 
currently does not meet the minimum schedular criteria for 
assignment of a TDIU.  Given, however, the Board's 
determination that referral to Director of the Compensation 
and Pension is warranted for the right knee, the Board will 
defer a decision as to whether a TDIU under 38 C.F.R. 
§ 4.16(a) may be assigned.

With respect to assignment of a TDIU under the provisions of 
38 C.F.R. § 4.16(b), however, the Board finds that the 
veteran's claim should be submitted to the Director of 
Compensation and Pension for a determination as to whether a 
TDIU should be awarded on an extra-schedular rating basis.  
The Board finds the determination by SSA and VA's vocational 
rehabilitation service are plausible evidence that the 
veteran is unable to secure and follow a substantially 
gainful occupation because of service-connected disability.  
Accordingly, the Board finds that the criteria for referral 
of the claim for extraschedular consideration of a TDIU 
rating have been met.  To this extent, the claim is granted. 


ORDER

Entitlement to an increased schedular rating for right knee 
disability is denied.

The Board having identified plausible evidence in the record 
that the veteran's right knee disorder is productive of 
marked interference with employment, referral of the claim to 
the Director of Compensation and Pension for consideration of 
an extraschedular rating is granted. 

The Board having identified plausible evidence in the record 
that the veteran is unable to secure and follow a gainful 
occupation, referral of the claim for a TDIU rating to the 
Director of Compensation and Pension for consideration on an 
extraschedular basis is granted. 


REMAND

As noted previously, the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), or a 
TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  
Rather, the proper course is to refer the matter to the 
Director of Compensation and Pension Service.

With respect to a temporary total rating under 38 C.F.R. 
§ 4.30, the veteran alleges that he is entitled to such 
benefits through May 2004.  See April 12, 2004 statement by 
the veteran.  In granting service connection for the left 
knee disorder in November 2007, the RO assigned a temporary 
total rating for convalescence only through March 30, 2004.  
Consequently, the issue of entitlement to extension of a 
temporary total rating under 38 C.F.R. § 4.30 beyond March 
30, 2004, remains at issue.  Unfortunately, the RO did not 
issue the veteran a supplemental statement of the case on 
this issue to, among other things, address the November 2007 
grant of service connection.  This issue must therefore be 
remanded for further procedural action.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should refer the case to the 
Director of Compensation and Pension for 
a determination as to whether the veteran 
is entitled to assignment of an 
extraschedular rating for right knee 
disability in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
rating board should include a full 
statement of all factors having a bearing 
on the issue. 

2.  The RO should also refer the case to 
the Director of Compensation and Pension 
for a determination as to whether the 
veteran is entitled to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  The 
rating board should include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to an extraschedular 
evaluation for right knee disability; 
entitlement to a TDIU (to include on an 
extraschedular basis), and entitlement to 
extension of a temporary total rating 
under 38 C.F.R. § 4.30.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case, which, in the 
matter of the claim for extension of a 
temporary total rating, should include 
all evidence added to the record since 
the September 2005 statement of the case, 
and provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


